IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
BRUNSWICK DIVISION

RUTHIE LEE, *
*
Plaintiff, *
Vv. * CIVIL ACTION NUMBER:
* 2:19-CV-00140-LGW-BWc
SELECT PORTFOLIO SERVICING, *
INC., *
*
Defendant. *

PLAINTIFF'S REPLY BRIEF

COMES NOW the Plaintiff, who files this Reply Brief in
response to the Rrief filed by the Defendant on February 10, 2020
(Doc. 16). Select Portfolio argues that Ruthie Lee owns the
subject property with her husband Charlie Lee as a joint tenant
with rights of Survivorship. The argument made by the Defendant
that the Plaintiff's interest as a joint tenant in property worth
$100,000.00 would be worth $100,000.00 is not sound. This
argument ignores a fundamental characteristic of a joint tenancy
under Georgia law and the effect of the law on market value.
Charlie Lee could deed the property to a third person during his
life time, which would mean that Charlie Lee's interest would not
pass to the Plaintiff if he dies first. Thus, while it is true that
his interest in the property could pass to the Plaintiff in the
event that he died and Ruthie Lee survived him, that statement is
not correct if Charlie Lee had transferred his interest before his
death. Charlie Lee can give or sell his interest in the property
during his life time, in which event nothing would pass to Ruthie
Lee if Charlie Lee died and Ruthie Lee survived him. She would

still have only her one-half undivided interest in the property as
a tenant in common, rather than as a joint tenant with rights of
survivorship.

Furthermore, each share in jointly owned property has a market
value of less than one half of the market value of the property
if only owned by one owner. That is because it is difficult to
borrow money against an undivided interest, and because of the
fact that both of the joint owners have the right to own and
possess the property. A stranger to the marital relationship would
essentially be buying a law suit requiring a partitioning if the
purchaser only bought the interest of one co-owner. In other
context, it is recognized that there is a discount applied to the
value of a partial interest in property. See Shepherd v.
Commissioner of Internal Revenue, 283 F.3d 1258 (11th Cir. 2002)

0.C.G.A. § 44-6-190 expressly provides that if one co-owner
of property held as a joint tenant with rights of survivorship
sells their interest to a third party, the joint tenancy ceases to
exist and the co-owner who did not sell and the third party
purchaser would then be tenants in common.

In addition, the Defendant attempts to ignore the
representation the Defendant made to the Bankruptcy Court two years
ago that the fair market value of 124 Wasp Drive was worth less
than $100,000.00. Attached hereto is the Affidavit of the co-owner
Charlie Lee, in which he states that it is his belief that it would
be difficult to get more than $80,000.00 for the house in its
current condition, since the house was damaged in a hurricane.

CONCLUSTON
It is respectfully submitted that the Defendant in this case
has not shown that the interest of Ruthie Lee in the subject
property is worth more than $75,000.00, and therefore the
Defendant has not shown that the jurisdictional amount necessary to
vest this Court with diversity jurisdiction has been satisfied.
Therefore, this case should be remanded to the Superior Court of
Glynn County.

Respectfully submitted on this the 12th day of February, 2020.

 

W. DOUGLAS AMS
Georgia Bar’ Number: 004650
ATTORNEY FOR PLAINTIFF

1829 Norwich Street

Post Office Box 857

Brunswick, Georgia 31521-0857

P: (912) 265-1966/F:(912) 267-0777
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
BRUNSWICK DIVISION

RUTHIE LEE, *
*
Plaintiff, *
v. * CIVIL ACTION NUMBER:
- 2:19-CV-00140-LGW-BWC
SELECT PORTFOLIO SERVICING, 7
INC., =
*
Defendant . *

AFFIDAVIT OF CHARLIE LEE

Personally before the undersigned officer duly authorized by
Georgia law to administer oaths and take acknowledgements, appeared
CHARLIE LEE, who after first having been duly sworn, deposes and
says on oath as follows, to-wit:

i... My name is Charlie Lee. I am the husband of the Plaintiff
in this action, Ruthie Lee. She and I jointly own the house at 124
Wasp Drive, Brunswick, Glynn County, Georgia.

> I am very familiar with the condition of the house at 124
Wasp Drive, since I live there. The house suffered damage in a
hurricane about three years ago when a tree blew over and hit the
house, causing extensive damage. We have been unable to repair the
damage. We did not have home owners insurance on the home at the
time of the damage.

3. I am also familiar with property values in the
neighborhood. I do not believe that any houses have sold for over
$100,000.00 and I believe it would be very hard to sell the house
at 124 Wasp Drive for more than $80,000.00 in its current
condition.

The facts set forth herein are based upon my personal
knowledge.

FURTHER THE AFFIANT SAYETH NAUGHT.

CHARLIE LEE
Sworn to and subscribed

before me on this the

S12? ay of Fabruary , 2020.
erie yn. Vo psi

NOTARY PUBLIC
MY COMMISSION EXPIRES: 7/2420!
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
BRUNSWICK DIVISION

RUTHIE LEE, *
*
Plaintiff, *
Vv. * CIVIL ACTION NUMBER:
* 2:19-CV-00140-LGW-BWC
SELECT PORTFOLIO SERVICING, *
INC., *
*
Defendant. *

CERTIFICATE OF SERVICE
This is to certify that I have this day served all parties in
this case in accordance with the directives from the Court Notice
of Electronic Filing ("NEF"), which was generated as a result of
electronic filing.

Submitted this the 12th day of February, 2020.

W. D 1 Adam
Georgia Bar Number: 004650
Attorney for the Plaintiff
1829 Norwich Street
Post Office Box 857
Brunswick, Georgia 31521-0857
Email: WDAdams@WDALaw.biz
